REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
This application has been transferred to a new examiner of record.  In accordance with MPEP 704.01 [Previous Examiner’s Search], the MPEP states:
“[w]hen an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something.”

In accordance with the guidelines above, the new examiner of record has reviewed the file wrapper and considers the previous office actions of this application to be in compliance with MPEP and art unit guidelines.  Moreover, the search conducted by the previous examiner is considered to be complete, covering all pertinent subclasses of our classification system.  
In relation to the patentability of independent claims 1 and 10, the new examiner of record concurs with the arguments presented on pages 7 to 10 of the Remarks filed on 7/22/2022.  Specifically, the examiner agrees with the characterization that Selkee’s constant force spring 74a and pulley 72a do not extend from a first end to a second end as recited in amended claims 1 and 10.  In relation to the Cerier reference, the examiner concurs with the assertion that Cerier does not describe an asymmetric spring system; Cerier’s rack 930a, spring 956, and screw 948a cannot be considered a “first asymmetric spring system”.  Based on the above observations claims 1-20 are considered allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783